BARNARD, P. J.
The Long Island railroad crosses three of the streets of Patchogue on grade. The commissioners of highways of the town of Brookhaven, which includes the village, have applied to the county judge of Suffolk for a flagman at each crossing for the public safety. The proceedings were had before the county judge upon the issue made by the railroad company that flagmen were not necessary at the crossings in question. The court decided that an electric bell was needed at the Main street crossing in Patchogue. The appeal is from this order. Section 33 of the general railroad act authorizes a county court to make an order to station a flagman at points where railroads pass over a highway on grade, or that gates be erected and maintained at such points, or the court may make such other order respecting the same as may be deemed proper. The section is broad enough to order the electric-bell signal, if the case is a proper one. The evidence shows a justifiable case for the exercise of this power by the court. Main street is crossed by the railroad at grade, at an acute angle. It is with great difficulty the train approaching from the east can be seen by the traveler going east. The trains going east are still more dangerous. You cannot hear the signal when given, and there is proof that the station signals are not always given. The acute angle at which the railroad crosses the street makes it difficult to see a train going the same direction as the highway traveler coming from the same direction. The traveler has to look behind *294him, and then the point of vision is very short and varying in distance. Three hundred feet from the crossing the point of vision is but a hundred feet to the west, while at a point a little over four hundred feet from the crossing there is a very full view both east and west. The street is a crowded street. The proof shows that persons of extreme prudence and caution may escape accident, but the public apprehension of the danger of the crossing rests on solid grounds. The company ought, therefore, to comply with the order of the county court, and the order is affirmed, with costs and ■ disbursements. All concur.